 

Exhibit 10.2

 

RESCISSION OF RESTICTED SHARE AWARD AGREEMENT

THIS RESCISSION OF RESTRICTED SHARE AWARD AGREEMENT (this “Rescission
Agreement”) is entered into and effective this day of , 200 , by and between
Lexington Strategic Asset Corp., a Delaware corporation (“LSAC”), and , an
individual residing at (the “Executive”). Capitalized terms used herein but not
defined herein shall have the meaning set forth in the Award Agreement (as
defined below).

WHEREAS, LSAC and the Executive entered into that certain Restricted Share Award
Agreement, effective , 200 , by and between LSAC and the Executive (the “Award
Agreement”), pursuant to the LSAC 2005 Equity Incentive Compensation Plan (the
“Plan”), whereby LSAC sold to the Executive, and the Executive purchased from
LSAC, certain restricted shares of common stock of LSAC (“Shares”) at a purchase
price of $ per share;

WHEREAS, LSAC and the Executive desire to rescind the Award Agreement, but only
to the extent of the number of Shares which the parties agree shall be rescinded
hereunder;

WHEREAS, LSAC shall return so much of the purchase price as is described herein
as relates to the number of Shares which the Executive hereby agrees to return
to LSAC;

WHEREAS, the Executive shall return such Shares pursuant to the terms and
conditions hereof; and

WHEREAS, LSAC shall have no further obligations to sell any additional Shares to
the Executive as provided for by the Award Agreement;

NOW THEREFORE, the parties hereby agree as follows:

1.            LSAC and the Executive hereby rescind the Award Agreement, but
only to the extent it relates to the rights and obligations with respect to the
sale by LSAC and the purchase by the Executive of Shares (the “Rescinded
Shares”).

2.            LSAC hereby agrees to return, transfer, convey and set over to the
Executive an amount equal to $ (the “Refunded Amount”), which is calculated as
the purchase price of such Rescinded Shares ($ per share) multiplied by the
number of Rescinded Shares. The Executive hereby agrees to return, transfer,
convey and set over to LSAC all right, title and interest in and to the
Rescinded Shares and any stock certificates which relate thereto.

3.            The parties hereby agree that the Award Agreement is canceled to
the extent of the rights and obligations of the Rescinded Shares and the
Refunded Amount and shall be treated by LSAC and the Executive as not having
been in effect.

4.            LSAC and the Executive hereby acknowledge and agree that the
return of the Rescinded Shares and the Refunded Amount and the cancellation of
the Award Agreement to the extent of the foregoing shall return LSAC and the
Executive to their relative positions had the Award Agreement, to the extent of
the foregoing, never been effective.

 

5.

The Executive hereby represents and warrants that:

 

 


--------------------------------------------------------------------------------



 

 

 

(a)

The Executive has not sold, assigned, endorsed, hypothecated, pledged,
deposited, or otherwise transferred any of the Rescinded Shares granted to him
under the Award Agreement nor has it signed any power of attorney or other
document authorizing any other person or persons to do so on his behalf and no
other person, entity, or corporation has any ownership interest, right, title or
claim in law or equity in the Rescinded Shares granted to the Executive under
the Award Agreement.

 

(b)

There are no outstanding liens, security interests, encumbrances, or the like on
the Rescinded Shares granted to the Executive under the Award Agreement.

 

(c)

There are no attachments or executions levied on the Rescinded Shares granted to
the Executive under the Award Agreement and no bankruptcy, insolvency,
receivership, or sequestration proceedings are pending against the Executive. No
application has been made to the appointment of a committee or guardian for any
of the Executive’s property.

6.            Each of the parties hereby agrees to execute, acknowledge and
deliver all such instruments and take all such action as shall reasonably be
required to effectuate the purposes of this Rescission Agreement and to carry
out terms hereof and to ensure that LSAC and the Executive are returned to their
relative positions as if the Award Agreement (to the extent of the Rescinded
Shares and the Refunded Amount) had never been entered into.

7.            This Rescission Agreement constitutes the entire agreement among
the parties with regard to the subject hereof and supersedes any and all prior
negotiations, correspondence, understandings and agreements among the parties
respecting the subject matter hereof.

8.            The Executive hereby agrees to indemnify, defend and save and keep
harmless LSAC and its respective successors and assigns, of, from and against
all costs, losses and liability which may arise from any of the foregoing not
being true and correct.

9.            This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware, without giving effect to the
principles of the conflict of laws thereunder.

10.          This Rescission Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Signatures appear on the next page]

 

-2-


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Rescission Agreement
as of the date first above written.

 

 

LEXINGTON STRATEGIC ASSET CORP.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

-3-

 